[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] STIPULATION OF FACTS
Petitioner Carlos Santos and Respondent, by and through undersigned counsel, hereby stipulate as follows:
1. Petitioner was the defendant in the Judicial District of Hartford, G.A. 14, docket numbers CR96-487667 and CR96-484364, where he was convicted of Attempt to Commit Robbery in the First Degree in violation of Connecticut General Statutes §§ 53a-49 and 53a-134, Assault in the Second Degree in violation of Connecticut General Statutes § 53a-60, and Violation of Probation in violation of Connecticut General Statutes § 53a-32.
2. Petitioner was sentenced on August 21, 1997, by the court (Scheinblum, J.) to a total effective sentence often years.
3. Petitioner is currently incarcerated as a result of this conviction.
4. The incidents underlying Petitioner's conviction occurred on February 12, 1996 and April 14, 1996.
5. The Connecticut Board of Parole has advised Petitioner that, pursuant to Connecticut General Statutes §§ 54-125a, 54-125b, and 54-125c, he is not eligible for parole until he has served not less than 85% of his definite sentence imposed by the court.
6. Petitioner's 85% eligibility date is on or about February 19, 2006.
7. Petitioner's 50% eligibility date was on or about May 12, 2001.
WHEREFORE, the parties respectfully request that this court enter judgment in accordance with this stipulation.
CARLOS SANTOS                                JOHN ARMSTRONG, COMMISSIONER PETITIONER                                   RESPONDENT
JUDITH M. WILDFEUER                          STEVEN R. STROM Deputy Assistant Public Defender             Assistant Attorney General Office of the Chief Public Defender          Office of the Attorney General Habeas Corpus Unit                           100 Sherman Street 2275 Silas Deane Highway                     Hartford, CT 06106 Rocky Hill, CT 06067